Case: 21-1904    Document: 38     Page: 1   Filed: 07/20/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    BRIAN J. DAVIS,
                    Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1904
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-6444, Judge Amanda L. Mere-
 dith.
                 ______________________

                  Decided: July 20, 2022
                  ______________________

    KENNETH DOJAQUEZ, Carpenter Chartered, Topeka,
 KS, argued for claimant-appellant.

     SARAH E. KRAMER, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, CLAUDIA BURKE, PATRICIA M.
 MCCARTHY, LOREN MISHA PREHEIM; Y. KEN LEE, DEREK
Case: 21-1904     Document: 38    Page: 2    Filed: 07/20/2022




 2                                      DAVIS   v. MCDONOUGH



 SCADDEN, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
                  ______________________

     Before MOORE, Chief Judge, PROST and HUGHES, Circuit
                           Judges.
 MOORE, Chief Judge.
     Brian Davis appeals an order from the Court of Ap-
 peals for Veterans Claims (Veterans Court) remanding to
 the Board of Veterans’ Appeals (Board) for additional evi-
 dentiary development and for the Board to interpret cer-
 tain ratings criteria found in 38 C.F.R. § 4.114, Diagnostic
 Code (DC) 7346. Because the Veterans Court’s remand or-
 der was not a final decision, we dismiss.
                        BACKGROUND
      Mr. Davis served on active duty in the United States
 Marine Corps from January 1984 to January 1988. In
 2016, he filed a claim for disability compensation for gas-
 troesophageal reflux disease (GERD) with the Department
 of Veterans Affairs (VA). The VA Regional Office (RO) as-
 signed Mr. Davis a 10% disability rating pursuant to DC
 7346. Mr. Davis filed a Notice of Disagreement, and the
 VA conducted a second medical examination in October
 2018 to reassess Mr. Davis’ symptoms. The medical exam-
 iner opined that Mr. Davis’ GERD was not a “considerable
 impairment of health,” as required by DC 7346 for a disa-
 bility rating higher than 10%, but did not provide any ra-
 tionale for that conclusion. The RO then issued a
 Statement of the Case denying Mr. Davis’ request for a
 higher rating. The Board affirmed.
     Mr. Davis appealed to the Veterans Court, arguing
 that the medical examiner’s opinion was insufficient and
 requesting that the Veterans Court define “considerable
 impairment of health” and “severe impairment of health”
 in DC 7346, which the Board had not done. The Veterans
Case: 21-1904     Document: 38    Page: 3    Filed: 07/20/2022




 DAVIS   v. MCDONOUGH                                        3



 Court agreed the Board clearly erred by relying on the ex-
 aminer’s unsupported opinion and remanded for it to ob-
 tain an adequate medical opinion. Davis v. Tran, No. 19-
 6444, 2021 WL 266550, at *3 (Vet. App. Jan. 27, 2021).
 However, it declined to define the ratings criteria and in-
 stead remanded for the Board to do so in the first instance.
 Id. at *4. Mr. Davis appeals the Veterans Court’s remand
 order, asserting that he was entitled to a pre-remand con-
 struction of DC 7346 by the Veterans Court.
                        DISCUSSION
     “[R]emand orders from the Veterans Court ordinarily
 are not appealable because they are not final.” Adams v.
 Principi, 256 F.3d 1318, 1320 (Fed. Cir. 2001). This avoids
 “unnecessary piecemeal appellate review without preclud-
 ing later appellate review of the legal issue or any other
 determination made on a complete administrative record.”
 Cabot Corp. v. United States, 788 F.2d 1539, 1543 (Fed. Cir.
 1986). Under narrow and rare circumstances, however, re-
 view of a remand order may be appropriate. We may re-
 view a remand order from the Veterans Court
    only if three conditions are satisfied: (1) there must
    have been a clear and final decision of a legal issue
    that (a) is separate from the remand proceedings,
    (b) will directly govern the remand proceedings or,
    (c) if reversed by this court, would render the re-
    mand proceedings unnecessary; (2) the resolution
    of the legal issues must adversely affect the party
    seeking review; and, (3) there must be a substan-
    tial risk that the decision would not survive a re-
    mand, i.e., that the remand proceeding may moot
    the issue.
 Williams v. Principi, 275 F.3d 1361, 1364 (Fed. Cir. 2002).
     The Veterans Court’s remand order is not a clear and
 final decision of a legal issue and thus is not reviewable
 under the Williams exception. A remand order instructing
Case: 21-1904    Document: 38      Page: 4    Filed: 07/20/2022




 4                                       DAVIS   v. MCDONOUGH



 a lower tribunal to interpret a regulation is not a final de-
 cision of any legal issue. Cf. Ebel v. Shinseki, 673 F.3d
 1337, 1341 (Fed. Cir. 2012) (dismissing appeal where vet-
 eran did “not allege that the remand order misinterprets
 any statutory or regulatory language”). The Veterans
 Court merely exercised its authority under 38 U.S.C.
 § 7252(a) to “remand the matter, as appropriate” for the
 Board to construe DC 7346 in the first instance on a more
 developed record. Davis, 2021 WL 266550, at *4. To the
 extent Mr. Davis disagrees with the interpretation the
 Board provides on remand, he may seek appellate review
 by the Veterans Court and, if necessary, this Court. The
 Veterans Court’s order instructing the Board to construe
 certain terms thus did not finally resolve the legal issue of
 DC 7346’s interpretation.
     Nor is there any indication the Veterans Court’s re-
 mand order has or will adversely affect Mr. Davis. On re-
 mand, the Board may well adopt a construction of DC 7346
 that favors Mr. Davis. Moreover, the remand will allow
 Mr. Davis to further develop the evidentiary record sup-
 porting his claim, including by obtaining a new medical ex-
 amination. And, as explained above, to the extent the
 Board’s decision on remand is unfavorable, Mr. Davis can
 appeal that decision. Any adverse effect is thus entirely
 speculative.
     Mr. Davis contends that the Veterans Court’s decision
 will adversely affect him because it will result in a Board
 interpretation subject to Auer deference. 1 But this argu-
 ment, too, asserts only speculative adverse effects. It


     1   Mr. Davis also argues the remand order deprives
 him of fair process because he will be unable to effectively
 participate in pursuing his claim in the absence of a con-
 struction of DC 7346. Because we determine the Veterans
 Court’s decision did not finally resolve a legal issue, we
 need not address Mr. Davis’ fair-process argument.
Case: 21-1904     Document: 38      Page: 5   Filed: 07/20/2022




 DAVIS   v. MCDONOUGH                                       5



 assumes not only that the Board’s interpretation will dis-
 favor Mr. Davis, but also that it will be entitled to Auer
 deference. The Board’s interpretation will receive Auer
 deference only if DC 7346 is genuinely ambiguous and only
 if the interpretation is reasonable. Kisor v. Wilkie, 139 S.
 Ct. 2400, 2414 (2019). Even then, it will not receive Auer
 deference unless it “reflect[s] [the VA’s] authoritative, ex-
 pertise-based, fair, or considered judgment.” Id. (internal
 quotation marks and alterations omitted). That issue has
 not yet been decided. Thus, Mr. Davis’ assertion that the
 Board’s interpretation will enjoy Auer deference, and any
 harm allegedly arising from such deference, is mere conjec-
 ture.
                        CONCLUSION
     The Veterans Court’s remand order does not satisfy the
 narrow Williams exception permitting review of non-final
 orders. We therefore dismiss Mr. Davis’ appeal.
                        DISMISSED
                            COSTS
 No costs.